



Exhibit 10.5

ANAPHARM, INC.

2050, boul Rene-Levesque Ouest

Sainte-Foy (Quebec)

Canada G1V 2K8




May 19, 2005







Dr. Marc LeBel

2050, boul Rene-Levesque Ouest

Sainte-Foy (Quebec)

Canada G1V 2K8




Dear Dr. LeBel:




This letter agreement amends that certain employment agreement between you and
Anapharm Inc. (the “Company”) dated March 18, 2002 (the “Employment Agreement”).




1.  Effective April 1, 2005, your annual salary set forth in Section 5(a) of the
Employment Agreement shall be increased to CND $ 433,329 (which corresponds to
$350,000 US dollars calculated as of May 9, 2005) paid in accordance with the
Company’s usual payroll practices.  




2.  During the term of his employment, you shall be eligible to receive a
Long-Term Incentive Award for each 12-month period beginning April 1, 2005 based
upon three-year performance goals set  by the Compensation Committee.  




3.  Effective immediately, Section 6(e) of the Employment Agreement is replaced
with the following:




(e)

Perquisites.  The Company shall pay or reimburse the Employee for up to $19,500
of expenses in any calendar year (or fiscal year if the Company’s parent elects
to adopt a fiscal year for financial reporting purposes) related to perquisites
or personal benefits not generally made available to all middle level employees
provided that the Employee properly provides a written accounting of such
expenses to the Company.  Expenses eligible for such payment or reimbursement
include, but are not limited to the following:  automobile expenses, personal
life and disability insurance premiums, unreimbursed medical expenses, travel
costs of family members accompanying the Employee on business trips, and other
expenses not generally available to middle level executives.  In addition, the
Company shall pay the Employee an amount up to 35% of the cost of these
perquisites up to the above maximum in order to reimburse the Employee for
Canadian federal income taxes which may be incurred from these personal
benefits.






--------------------------------------------------------------------------------

Dr. Marc LeBel

May 19, 2005

Page 2 of 2









3.

The Company shall pay you a one-time retention bonus in the amount of $100,000.
 The retention bonus will be paid upon execution of this Agreement, but shall
vest quarterly over the 12 month period beginning April 1, 2005 and ending March
31, 2006.  If you cease to be employed by the Company for any reason during the
12 month period, any unvested portion of the signing bonus shall be forfeited
and immediately repaid to the Company.  For example, if you cease to be employed
by the Company before September 30, 2005, you shall repay $75,000 of the signing
bonus to the Company.




We each acknowledge that in all other respects, the terms and conditions of the
Employment Agreement remain in full force and effect.  Please indicate your
agreement with the foregoing by signing below.  




Sincerely,




Anapharm Inc.




By: _____________________

   

      David Natan

      Vice President

   

     







Acknowledged and agreed this

_____ day of May, 2005







______________________

Marc LeBel




